DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 2/28/2022, with respect to the rejection(s) of amended claim(s) 1 under Lucas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Formanski et al. (US 2004/0151958 A1, hereafter Formanski), in view of Ito et al. (US 2020/0136157 A1, hereafter Ito), further in view of Baur et al. (US 2014/0178779 A1, hereafter Baur) as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski et al. (US 2004/0151958 A1, hereafter Formanski), in view of Ito et al. (US 2020/0136157 A1, hereafter Ito), further in view of Baur et al. (US 2014/0178779 A1, hereafter Baur).
With regard to claim 1, Formanski teaches a fuel cell system comprising:
a fuel cell stack [0006, 0033, fig. 7];
a cathode gas system apparatus configured to supply a cathode gas to the fuel cell stack (air line 42 to air line 20) [0006, fig. 7] and discharge a cathode off gas via a discharge pipe from the fuel cell stack (cathode exhaust line 30) [0007, fig. 7];
wherein the cathode gas system apparatus comprises: 
a gas liquid separator (water separator 32) disposed along the discharge pipe, and configured to separate water from the cathode off gas [0007, fig. 7],
an expander (expander 102) provided on a downstream side of the gas liquid separator in the flow direction of the cathode off gas, and configured to expand the gas [0031, 0033, fig. 7]; and
wherein the gas liquid separator is disposed above the expander [0007, fig. 7]; and
Formanski does not explicitly teach a humidifier provided at the supply pipe and the discharge pipe.  However, in the same field of endeavor, Ito teaches the use of a humidifier (34b) provided at a supply pipe and discharge pipe the humidifier being configured to humidify the cathode gas by the cathode off gas [0036, 0039, fig. 1].  It would have been obvious to one of ordinary skill in the art to use the humidifier of Ito with the fuel cell of modified Formanski for the benefit of humidifying oxidant gas with oxidant off gas [0036].  This would be provided separately from the gas liquid separator since Ito teaches the humidifier separate from other components (as seen in fig. 1).  Positioning the gas liquid separator downstream of the humidifier would have been obvious to one of ordinary skill in the art since the gas liquid separator would interfere with the humidifiers ability to humidify oxidant gas with oxidant off gas if placed before the humidifier.  Positioning the gas liquid separator below the humidifier and the expander below the gas liquid separator along the discharge pipe in the gravity direction would be an obvious variant to one of ordinary skill in the art since it would provide the same function and only require a rearrangement of parts and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.
With regard to claim 3, Formanski teaches the discharge pipe connected to an upper position of the gas liquid separator in the gravity direction (as seen in fig. 7) and connected to the expander (via lines 34 and 102) [0007, fig. 7].
With regard to claims 7 and 8, modified Formanski would teach a gas liquid separator provided on a downstream side of the humidifier in a flow direction of the cathode off gas and configured to separate gas and liquid water in the cathode off gas as detailed in the rejection of claim 1 above. Formanski further teaches a line (38) that would discharge water downward in the gravity direction [0007, fig. 7]. Formanski does not explicitly teach the claimed orientation of the discharge valve relative to the cathode off gas route.  However this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require a reorientation or rearrangement of parts.  See MPEP 2144.04 VI.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski, Ito, and Baur as applied to claims 1, 3, and 7-8 above, and further in view of Kanai et al. (US 2001/0021468 A1, hereafter Kanai).
With regard to claim 2, modified Formanski does not explicitly teach a backpressure regulating valve.  However, in the same field of endeavor, Kanai teaches the use of a backpressure regulating valve (5) located between a humidifier and a gas liquid separator and an auxiliary humidification system [0077, 0201, fig. 23].  It would have been obvious to one of ordinary skill in the art to use the backpressure regulating valve and auxiliary humification system of Kanai with the fuel cell system of modified Formanski for the benefit of allowing for separation of the humidifier and gas liquid separator that enables humidification of the fuel cell even if started with a dry humidifier membrane [Kanai 0077, 0201-0202].  Positioning the backpressure valve below the humidifier and the gas liquid separator below the backpressure valve along the discharge pipe in the gravity direction would be an obvious variant to one of ordinary skill in the art since it would provide the same function and only require a rearrangement of parts and it is known in the art to arrange parts to allow for gravity force to discharge water, as evidenced by Baur [0019].  See MPEP 2144.04 VI.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formanski, Ito, and Baur as applied to claims 1, 3 and 7-8 above, and further in view of Lucas et al. (US 2017/0179505 A1, hereafter Lucas).
With regard to claims 4-5, Formanski teaches a water discharge pipe (line 38) below the gas liquid separator inclined in the gravity direction [0033, fig. 7].  Formanski does not teach a valve below the gas liquid separator.  However, in the same field of endeavor, Lucas teaches a valve (3981) is provided below the gas liquid separator in the gravity direction (below collected water as seen in fig. 3) [0055, fig. 1, fig. 3].  The valve of Lucas is taught to be controllable which would allow for opening to discharge and closing to interrupt discharge [0055].  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.  Lucas teaches a water discharge pipe connected to a lower end of the valve (line connected to lower side of valve 3981) extending with inclination downward in the gravity direction (below collected water as seen in fig. 3) [0055, fig. 1, fig. 3].It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the valve arrangement of Lucas with the gas liquid separator of Formanski for the benefit of allowing for controlling the amount of water collected from the gas liquid separator [Lucas 0055].
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 6, modified Formanski does not teach the details of the device case.  However, in the same field of endeavor, Lucas teaches the fuel cell stack comprises an auxiliary device case with the humidifier and gas liquid separator provided in the case (housing 391) and the expander provided outside the case [0052-0054, fig. 1].  Lucas does not explicitly teach the auxiliary device case is provided at one end of the stack, however this would be an obvious variant to one of ordinary skill in the art since it would perform the same function and only require an integration of parts.  See MPEP 2144.04 V. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the device case of Lucas with the fuel cell of modified Formanski for the benefit of providing a contained area for moisture transfer between gas streams [Lucas 0052-0053].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724